DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 09/26/2022 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022.
Claim Objections
Claims 1-4 and 6-12 are objected to because of the following informalities:
Claim 1 recites limitation “the same metal layer” that lacks explicit antecedent basis in the claim. The claim 1 should be amended to recite “a same metal layer” instead of the “the same metal layer”.
Claim 1 recites “the first and the second metal structure” which should be replaced with “the first metal structure and the second metal structure” to avoid antecedent basis issue.
Claim 4 recites “the first and the second structure” which should be replaced with “the first structure and the second structure” to avoid antecedent basis issue.
Claim 6 recites limitation “the capacitance” that lacks explicit antecedent basis in the claim. The claim 6 should be amended to recite “a capacitance” instead of the “the capacitance”.
Claim 7 recites limitation “the same high voltage manufacturing process” that lacks explicit antecedent basis in the claim. The claim 7 should be amended to recite “a same high voltage manufacturing process”.
Claim 12 recites limitation “the following components” that lacks explicit antecedent basis in the claim. The claim 12 should be amended to recite “following components”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “in particular”, and the phrase " in particular " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0144253 to Jones, III et al. (hereinafter Jones) (reference US Patent No. 6,228,707 by Lin is presented as evidence).
With respect to Claim 1, Jones discloses an integrated circuit (e.g., converter) (Jones, Figs. 1A-1C, ¶0002, ¶0011-¶0014, ¶0015-¶0020), comprising:
       a capacitor (e.g., a fringe capacitor including an array 120 having multi-level capacitive structure 100) (Jones, Figs. 1A-1C, ¶0011, ¶0015-¶0016) with a first structure (e.g., fingers 104 connected to a first electrode 102) made of a metal layer and a second structure (e.g., fingers 108 connected to a second electrode 106) made of the same metal layer and a dielectric layer (e.g., gaps 112 and 110 between fingers and electrodes are filled with dielectric material including silicon nitride) (Jones, Figs. 1A-1C, ¶0017) between the first and the second metal structure, wherein the dielectric layer has a relative permittivity greater than 4 (e.g., as evidenced by Lin (Figs. 1E, 2, Col. 2, lines 30-34; Col. 5, lines 59-67; Col. 6, lines 26-45), a dielectric material commonly used to form a capacitor includes a silicon nitride material having a dielectric constant of about 7.5 that is greater than 4).
Regarding claim 2, Jones discloses the integrated circuit of claim 1. Further, Jones discloses the integrated circuit, wherein the dielectric layer (e.g., gaps 112 and 110 between fingers and electrodes are filled with dielectric material including silicon nitride) (Jones, Figs. 1A-1C, ¶0017) comprises silicon nitride.
Regarding claim 3, Jones discloses the integrated circuit of claim 1. Further, Jones discloses the integrated circuit, wherein the metal layer (e.g., fingers and electrodes are formed from a conductive material including aluminum) (Jones, Figs. 1A-1C, ¶0017) comprises aluminum.
Regarding claim 4, Jones discloses the integrated circuit of claim 1. Further, Jones discloses the integrated circuit, wherein the first and the second structure (e.g., fingers 104 and 108 are interdigitated) (Jones, Figs. 1A-1C, ¶0016) are interdigitated.
With respect to Claim 5, Jones discloses a capacitor manufactured in a high voltage manufacturing process for integrated electronic components (e.g., an integrated circuit, such as a converter, including a fringe capacitor formed by using interdigitated capacitive plates or fingers) (Jones, Figs. 1A-1C, ¶0002, ¶0011-¶0014, ¶0015-¶0020), wherein
       the manufacturing process provides silicon nitride (e.g., gaps 112 and 110 between fingers and electrodes are filled with dielectric material including silicon nitride) (Jones, Figs. 1A-1C, ¶0017) and the silicon nitride is arranged as an intralayer dielectric between electrodes of the capacitor which are formed by a metal layer.
Note, that when reading the preamble in the context of the entire claim, the recitation “manufactured in a high voltage manufacturing process for integrated electronic components” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further, regarding limitation “wherein the manufacturing process provides silicon nitride”, examiner submits that the language, term, or phrase "the manufacturing process provides silicon nitride ", is directed towards the process of making a capacitor including silicon nitride.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the above language only requires a structure, a capacitor including silicon nitride, which does not distinguish the invention from Jones, who teaches the structure as claimed.
Regarding claim 6, Jones discloses the capacitor of claim 5. Further, Jones discloses the capacitor, wherein the electrodes comprise one or more additional metal layers (e.g., multi-level capacitive structure 100 includes additional metal layers for additional sets of fingers 104/108) (Jones, Figs. 1A-1C, ¶0011, ¶0015-¶0016, ¶0020) that are stacked together so as to increases a sidewall area of the capacitor and thereby the capacitance (e.g., the total capacitance in a multi-level unit is 3Cu that is greater than a capacitance Cu in one level unit 100).
Claims 1-2, 5, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0256193 to Hebert et al. (hereinafter Hebert).
With respect to Claim 1, Hebert discloses an integrated circuit (e.g., converter) (Hebert, Figs. 2-3, ¶0012-¶0015, ¶0019-¶0041), comprising:
       a capacitor (e.g., integrated capacitor C2/C3) (Hebert, Figs. 2-3, ¶0019, ¶0028-¶0033) with a first structure (e.g., 232A) made of a metal layer and a second structure (e.g., 232B) made of the same metal layer and a dielectric layer (e.g., 304) (Hebert, Figs. 2-3, ¶0032) between the first (232A) and the second metal structure (232B), wherein the dielectric layer (304) has a relative permittivity greater than 4 (e.g., greater than about 100).
Regarding claim 2, Hebert discloses the integrated circuit of claim 1. Further, Hebert discloses the integrated circuit, wherein the dielectric layer (e.g., 304) (Hebert, Figs. 2-3, ¶0032) comprises silicon nitride.
With respect to Claim 5, Hebert discloses a capacitor manufactured in a high voltage manufacturing process for integrated electronic components (e.g., an integrated circuit, such as a DC-DC converter, including a capacitor and high-side FET transistor and low-side FET transistor) (Hebert, Figs. 2-3, ¶0012-¶0015, ¶0019-¶0041), wherein
       the manufacturing process provides silicon nitride (e.g., the dielectric layer 304 in a gap 316 between metal layers 232A and 232B of the capacitor C2/C3) (Hebert, Figs. 2-3, ¶0030-¶0032) and the silicon nitride is arranged as an intralayer dielectric between electrodes (232A/232B) of the capacitor (C2/C3) which are formed by a metal layer.
Note, that when reading the preamble in the context of the entire claim, the recitation “manufactured in a high voltage manufacturing process for integrated electronic components” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further, regarding limitation “wherein the manufacturing process provides silicon nitride”, examiner submits that the language, term, or phrase "the manufacturing process provides silicon nitride ", is directed towards the process of making a capacitor including silicon nitride.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the above language only requires a structure, a capacitor including silicon nitride, which does not distinguish the invention from Hebert, who teaches the structure as claimed.
With respect to Claim 7, Hebert discloses a monolithically integrated electronic circuit (an integrated circuit, such as a DC-DC converter, including a capacitor and high-side FET transistor and low-side FET transistor) (Hebert, Figs. 2-3, ¶0012-¶0015, ¶0019-¶0041) comprising a capacitor (C2/C3) (Hebert, Figs. 2-3, ¶0028-¶0033) and a transistor (204/206) (Hebert, Figs. 2-3, ¶0020-¶0025),
       wherein the capacitor and the transistor are manufactured in the same high voltage manufacturing process (Hebert, Figs. 2-3, ¶0020-¶0032).
Further, regarding limitation “manufactured in the same high voltage manufacturing process”, examiner submits that the above language is directed towards the process of making an integrated electronic circuit comprising a capacitor and a transistor.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the above language only requires a structure, an integrated electronic circuit comprising a capacitor and a transistor, which does not distinguish the invention from Hebert, who teaches the structure as claimed.
Regarding claim 11, Hebert discloses the monolithic integrated circuit of claim 7. Further, Hebert discloses the monolithic integrated circuit, wherein the capacitor (e.g., C2/C3) (Hebert, Figs. 2-3, ¶0020, ¶0028-¶0029) is electrically coupled (e.g., through the low-side device using contact plug 230B) to a switch node (e.g., substrate 203 provides a switched node) of a power converter (e.g., DC-DC converted).
Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0330940 to Lee (reference US Patent No. 6,228,707 by Lin is presented as evidence).
With respect to Claim 1, Lee discloses an integrated circuit (e.g., high electron mobility transistor (HEMT) including interdigital capacitor formed by the interdigitated drain field plates) (Lee, Figs. 10, 13, ¶0003, ¶0009-¶0010, ¶0038, ¶0046-¶0066), comprising:
       a capacitor (e.g., interdigital capacitor formed by the interdigitated drain field plates 401, 402, and 403) (Lee, Figs. 10, 13, ¶0061, ¶0063-¶0064) with a first structure (e.g., drain field plate 401/403) made of a metal layer and a second structure (e.g., drain field plate 402) made of the same metal layer and a dielectric layer (110/120) (e.g., gaps between drain field plate are filled with dielectric material including silicon nitride) (Lee, Figs. 10, 13, ¶0048, ¶0052-¶0053, ¶0061) between the first and the second metal structure, wherein the dielectric layer has a relative permittivity greater than 4 (e.g., as evidenced by Lin (Figs. 1E, 2, Col. 2, lines 30-34; Col. 5, lines 59-67; Col. 6, lines 26-45), a dielectric material commonly used to form a capacitor includes a silicon nitride material having a dielectric constant of about 7.5 that is greater than 4).
Regarding claim 2, Lee discloses the integrated circuit of claim 1. Further, Lee discloses the integrated circuit, wherein the dielectric layer (110/120) (e.g., gaps between fingers and electrodes are filled with dielectric material including silicon nitride) (Lee, Figs. 10, 13, ¶0048, ¶0052-¶0053, ¶0061) comprises silicon nitride.
Regarding claim 4, Lee discloses the integrated circuit of claim 1. Further, Lee discloses the integrated circuit, wherein the first and the second structure (e.g., drain field plate 401, 402, and 403 are interdigitated) (Lee, Figs. 10, 13, ¶0063-¶0064) are interdigitated.
Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0165726 to Ting et al. (hereinafter Ting).
With respect to Claim 7, Ting discloses a monolithically integrated electronic circuit (e.g., integrated circuit including a transistor 120 and a capacitor 130) (Ting, Figs. 1B, 2, ¶0004-¶0005, ¶0020-¶0046) comprising a capacitor (130a) (Ting, Figs. 1B, 2, ¶0038-¶0046) and a transistor (120a),
       wherein the capacitor (130a) and the transistor (102a) are manufactured in the same high voltage manufacturing process (Ting, Figs. 1B, 2, ¶0046).
Further, regarding limitation “manufactured in the same high voltage manufacturing process”, examiner submits that the above language is directed towards the process of making an integrated electronic circuit comprising a capacitor and a transistor.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the above language only requires a structure, an integrated electronic circuit comprising a capacitor and a transistor, which does not distinguish the invention from Ting, who teaches the structure as claimed.
Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0020509 to Xie et al. (hereinafter Xie).
With respect to Claim 7, Xie discloses a monolithically integrated electronic circuit (e.g., monolithic integration of one or more transistor 4 and high-density capacitance capacitors 16 for power integrated circuits including a DC-DC converter) (Xie, Figs. 2a-2b, ¶0002, ¶0018-¶0020, ¶0032-¶0033) comprising a capacitor (16) (Xie, Figs. 2a-2b, ¶0019, ¶0032-¶0033) and a transistor (4),
       wherein the capacitor (16) and the transistor (4) are manufactured (Xie, Figs. 2a-2b ¶0019).
Further, regarding limitation “manufactured in the same high voltage manufacturing process”, examiner submits that the above language is directed towards the process of making an integrated electronic circuit comprising a capacitor and a transistor.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the above language only requires a structure, an integrated electronic circuit comprising a capacitor and a transistor, which does not distinguish the invention from Xie, who teaches the structure as claimed.
Regarding claim 11, Xie discloses the monolithic integrated circuit of claim 7. Further, Xie discloses the monolithic integrated circuit, wherein the capacitor (e.g., 64 in Fig. 5) (Xie, Figs. 2a-2b, 5, ¶0030, ¶0018-¶0019) is electrically coupled to a switch node of a power converter (e.g., DC-DC converted).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0165726 to Ting.
With respect to Claim 1, Ting discloses an integrated circuit (e.g., integrated circuit including a transistor 120 and a capacitor 130) (Ting, Figs. 1B, 2, ¶0004-¶0005, ¶0020-¶0046), comprising:
       a capacitor (e.g., 130a) (Ting, Figs. 1B, 2, ¶0033, ¶0038-¶0039, ¶0041) with a first structure (e.g., a first electrode 132a) made of a metal layer (e.g., aluminum) and a second structure (e.g., a second electrode 133a) and a dielectric layer (e.g., 137, including silicon nitride) (Ting, Figs. 1B, 2, ¶0039, ¶0042) between the first (132a) and the second metal structure (133a), wherein the dielectric layer (137) has a relative permittivity greater than 4 (e.g., as evidenced by Lin (Figs. 1E, 2, Col. 2, lines 30-34; Col. 5, lines 59-67; Col. 6, lines 26-45), a dielectric material commonly used to form a capacitor includes a silicon nitride material having a dielectric constant of about 7.5 that is greater than 4).
Further, Ting does not specifically disclose that a second structure made of the same metal layer. However, Ting teaches that a material (Ting, Figs. 1B, 2, ¶0041) of the first electrode (132a) and the second electrode (133a) of the capacitor includes aluminum or other suitable material. The first electrode (132a) of the capacitor (130a) is regarded as a source electrode (SD1) of the transistor (120a) that is formed by the same epitaxial process as the capacitor (130a) on the same substrate (110a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the integrated circuit of Ting by forming the first electrode and the second electrode of the capacitor and the source/drain electrodes of the transistor using the same metal layer to have an integrated circuit, comprising: a second structure made of the same metal layer in order to provide an electronic device formed by simplifying manufacturing process (Ting, ¶0004-¶0005, ¶0049).
Regarding claim 2, Ting discloses the integrated circuit of claim 1. Further, Ting discloses the integrated circuit, wherein the dielectric layer (137) (Ting, Figs. 1B, 2, ¶0039, ¶0042) comprises silicon nitride.
Regarding claim 3, Ting discloses the integrated circuit of claim 1. Further, Ting discloses the integrated circuit, wherein the metal layer (Ting, Figs. 1B, 2, ¶0039, ¶0041) comprises aluminum.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0228506 to Min et al. (hereinafter Min) in view of Jones (US 2020/0144253).
With respect to Claim 5, Min discloses a capacitor manufactured in a high voltage manufacturing process for integrated electronic components (e.g., an electronic assembly on a semiconductor substrate including a power integrated circuit and a fringe capacitor) (Min, Figs. 7-11, ¶0001, ¶0020-¶0021, ¶0027-¶0041), wherein the manufacturing process provides an insulating material (e.g., first and second metal traces 76 and 78 formed in the insulating material layer 68 form two combs of a fringe capacitor which are interlocked) (Min, Figs. 7-8, ¶0030-¶0035) and the insulating material (68) is arranged as an intralayer dielectric between electrodes (76 and 78) of the capacitor which are formed by a metal layer.
Further, Min does not specifically disclose silicon nitride. However, Jones teaches forming a fringe capacitor, wherein gaps (112 and 110) between fingers (104 and 108) and electrodes (102 and 106) are filled with dielectric material including silicon nitride (Jones, Figs. 1A-1C, ¶0017).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the integrated circuit of Min by forming the fringe capacitor using a suitable dielectric material layer between the fingers and electrodes of a fringe capacitor as taught by Jones to have a capacitor, wherein the manufacturing process provides silicon nitride in order to provide improved integrated circuit with a large density of capacitors  to reduce a footprint of a circuit (Jones, ¶0011-¶0012, ¶0017).
Note, that when reading the preamble in the context of the entire claim, the recitation “manufactured in a high voltage manufacturing process for integrated electronic components” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further, regarding limitation “wherein the manufacturing process provides silicon nitride”, examiner submits that the language, term, or phrase "the manufacturing process provides silicon nitride ", is directed towards the process of making a capacitor including silicon nitride.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the above language only requires a structure, a capacitor including silicon nitride, which does not distinguish the invention from Jones, who teaches the structure as claimed.
Regarding claim 6, Min in view of Jones discloses the capacitor of claim 5. Further, Min discloses the capacitor, wherein the electrodes comprise one or more additional metal layers (e.g., multi-level capacitive structure includes additional metal layers for additional sets of electrodes, as additional electrodes 92/96 and 90/94 in Fig. 9) (Min, Figs. 9-11, ¶0032-¶0040) that are stacked together so as to increases a sidewall area of the capacitor and thereby the capacitance.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0020509 to Xie in view of Huang (US 2018/0343003).
Regarding claim 8, Xie discloses the monolithic integrated circuit of claim 7. Further, Xie does not specifically disclose that the monolithic integrated circuit being configured as a level shifter, wherein two different electrodes of the capacitor are configured to be coupled to a high voltage power domain and a low voltage power domain respectively. However, Huang teaches a level shifter circuit (Huang, Fig. 1, ¶0002, ¶0006-¶0010, ¶0025-¶0028, ¶0057) capable of operating in a voltage condition lower than a standard threshold voltage, and able to reduce the loss of switching and to increase the shifting speed.  The level shifter circuit of Huang includes a capacitor (22) (Huang, Fig. 1, ¶0026-¶0028) with two different electrodes coupled to a high voltage power domain (e.g., high voltage terminal VDDH) and a low voltage power domain (e.g., low voltage terminal GND) respectively.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the monolithic integrated circuit of Xie by forming a level shifter circuit including a capacitor as taught by Huang to have the monolithic integrated circuit, being configured as a level shifter, wherein two different electrodes of the capacitor are configured to be coupled to a high voltage power domain and a low voltage power domain respectively in order to provide a shift circuit capable of operating in a voltage condition lower than a standard threshold voltage, and able to reduce the loss of switching and to increase the shifting speed (Huang, ¶0002, ¶0007, ¶0057).
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0020509 to Xie in view of Herzer et al. (US 2011/0037509, hereinafter Herzer).
Regarding claim 8, Xie discloses the monolithic integrated circuit of claim 7. Further, Xie does not specifically disclose that the monolithic integrated circuit being configured as a level shifter, wherein two different electrodes of the capacitor are configured to be coupled to a high voltage power domain and a low voltage power domain respectively. However, Herzer teaches an integrated circuit (IC) (Herzer, Figs. 2-3, ¶0002, ¶0005-¶0010, ¶0044-¶0046) comprising a level shifter (e.g., 206) between a high voltage of a first domain to a low voltage of a second domain, wherein the level shifter is based on a capacitive coupling and includes a capacitor (e.g., C1) (Herzer, Fig. 3, ¶0044, ¶0046) with two different electrodes of the capacitor coupled to a high voltage power domain and a low voltage power domain respectively. The IC with level shifter provides a fast and save switching and high versatility (e.g., used in DC-DC converters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the monolithic integrated circuit of Xie by forming a level shifter circuit including a capacitor as taught by Herzer to have the monolithic integrated circuit, being configured as a level shifter, wherein two different electrodes of the capacitor are configured to be coupled to a high voltage power domain and a low voltage power domain respectively in order to provide improved integrated circuit having fast and save switching and high versatility (Herzer, ¶0002, ¶0005, ¶0044-¶0046).
Regarding claim 12, Xie discloses the monolithic integrated circuit of claim 7. Further, Xie does not specifically disclose that the monolithic integrated circuit, further comprising at least one out of the following components: a Schmitt trigger, a logic gate, a flip-flop, a buffer, a logic control stage.
However, Herzer teaches an integrated circuit (IC) (Herzer, Figs. 2-3, ¶0002, ¶0005-¶0010, ¶0044-¶0046) comprising a level shifter (e.g., 206) between a high voltage of a first domain to a low voltage of a second domain, wherein the level shifter is based on a capacitive coupling and includes a flip-flop (e.g., 306) in the second domain. The IC with level shifter provides a fast and save switching and high versatility (e.g., used in DC-DC converters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the monolithic integrated circuit of Xie by forming an integrated circuit including a level shifter and flip-flop as taught by Herzer to have the monolithic integrated circuit, further comprising a flip-flop in order to provide improved integrated circuit having fast and save switching and high versatility (Herzer, ¶0002, ¶0005, ¶0044-¶0046).
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0256193 to Hebert in view of Herzer (US 2011/0037509).
Regarding claim 8, Hebert discloses the monolithic integrated circuit of claim 7. Further, Hebert does not specifically disclose that the monolithic integrated circuit being configured as a level shifter, wherein two different electrodes of the capacitor are configured to be coupled to a high voltage power domain and a low voltage power domain respectively. However, Herzer teaches an integrated circuit (IC) (Herzer, Figs. 2-3, ¶0002, ¶0005-¶0010, ¶0044-¶0046) comprising a level shifter (e.g., 206) between a high voltage of a first domain to a low voltage of a second domain, wherein the level shifter is based on a capacitive coupling and includes a capacitor (e.g., C1) (Herzer, Fig. 3, ¶0044, ¶0046) with two different electrodes of the capacitor coupled to a high voltage power domain and a low voltage power domain respectively. The IC with level shifter provides a fast and save switching and high versatility (e.g., used in DC-DC converters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the monolithic integrated circuit of Hebert by forming a level shifter circuit including a capacitor as taught by Herzer to have the monolithic integrated circuit, being configured as a level shifter, wherein two different electrodes of the capacitor are configured to be coupled to a high voltage power domain and a low voltage power domain respectively in order to provide improved integrated circuit having fast and save switching and high versatility (Herzer, ¶0002, ¶0005, ¶0044-¶0046).
Regarding claim 12, Hebert discloses the monolithic integrated circuit of claim 7. Further, Hebert does not specifically disclose that the monolithic integrated circuit, further comprising at least one out of the following components: a Schmitt trigger, a logic gate, a flip-flop, a buffer, a logic control stage.
However, Herzer teaches an integrated circuit (IC) (Herzer, Figs. 2-3, ¶0002, ¶0005-¶0010, ¶0044-¶0046) comprising a level shifter (e.g., 206) between a high voltage of a first domain to a low voltage of a second domain, wherein the level shifter is based on a capacitive coupling and includes a flip-flop (e.g., 306) in the second domain. The IC with level shifter provides a fast and save switching and high versatility (e.g., used in DC-DC converters).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the monolithic integrated circuit of Hebert by forming an integrated circuit including a level shifter and flip-flop as taught by Herzer to have the monolithic integrated circuit, further comprising a flip-flop in order to provide improved integrated circuit having fast and save switching and high versatility (Herzer, ¶0002, ¶0005, ¶0044-¶0046).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0020509 to Xie in view of Ivanov et al. (US 2011/0181258, hereinafter Ivanov).
Regarding claim 9, Xie discloses the monolithic integrated circuit of claim 7. Further, Xie discloses that the monolithic integrated circuit is a DC-DC converter (Xie, Figs. 2a-2b, 5, ¶0018-¶0019, ¶0030), but does not specifically disclose that the capacitor is configured as a feedback capacitor in a voltage or current converter. However, Ivanov teaches forming a DC-DC converter (10) (Ivanov, Fig. 2, ¶0010-¶0013, ¶0029-¶0035) having reduced power consumption by providing a feedback capacitor (C0) (Ivanov, Fig. 2, ¶0029, ¶0035) coupled between the output conductor (5) and feedback conductor (7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the monolithic integrated circuit of Xie by forming a DC-DC converter including a capacitive feedback circuit as taught by Ivanov to have the monolithic integrated circuit, wherein the capacitor is configured as a feedback capacitor in a voltage converter in order to provide improved DC-DC converter having reduced power consumption (Ivanov, ¶0010, ¶0029-¶0035).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0256193 to Hebert in view of Ivanov (US 2011/0181258).
Regarding claim 9, Hebert discloses the monolithic integrated circuit of claim 7. Further, Hebert discloses that the monolithic integrated circuit is a DC-DC converter (Hebert, Figs. 2-3, ¶0015, ¶0019-¶0033), but does not specifically disclose that the capacitor is configured as a feedback capacitor in a voltage or current converter. However, Ivanov teaches forming a DC-DC converter (10) (Ivanov, Fig. 2, ¶0010-¶0013, ¶0029-¶0035) having reduced power consumption by providing a feedback capacitor (C0) (Ivanov, Fig. 2, ¶0029, ¶0035) coupled between the output conductor (5) and feedback conductor (7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the monolithic integrated circuit of Hebert by forming a DC-DC converter including a capacitive feedback circuit as taught by Ivanov to have the monolithic integrated circuit, wherein the capacitor is configured as a feedback capacitor in a voltage converter in order to provide improved DC-DC converter having reduced power consumption (Ivanov, ¶0010, ¶0029-¶0035).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0020509 to Xie in view of Markhi et al. (US 2018/0090993, hereinafter Markhi).
Regarding claim 10, Xie discloses the monolithic integrated circuit of claim 7. Further, Xie does not specifically disclose that the capacitor is configured to serve for zero detection of a varying voltage. However, Markhi teaches forming power transfer system (Markhi, Fig. 1, ¶0004, ¶0014-¶0023) comprising power FET transistors (e.g., rectifier 120) (Markhi, Fig. 1, ¶0018, ¶0023), a capacitor (112) (Markhi, Fig. 1, ¶0017-¶0020), and an inductor (110), wherein the capacitor (112) is used to sense the zero crossing of the sinusoidal voltage across the capacitor (112) that allows to avoid the switching noise found at the zero crossing of the current in the inductor (Markhi, Fig. 1, ¶0020).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the monolithic integrated circuit of Xie by forming a power transfer system with capacitor sensing as taught by Markhi to have the monolithic integrated circuit, wherein the capacitor is configured to serve for zero detection of a varying voltage in order to provide improved power transfer system that allows to avoid the switching noise found at the zero crossing of the current in the inductor (Markhi, ¶0004, ¶0016, ¶0019-¶0020).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0256193 to Hebert in view of Markhi (US 2018/0090993).
Regarding claim 10, Hebert discloses the monolithic integrated circuit of claim 7. Further, Hebert does not specifically disclose that the capacitor is configured to serve for zero detection of a varying voltage. However, Markhi teaches forming power transfer system (Markhi, Fig. 1, ¶0004, ¶0014-¶0023) comprising power FET transistors (e.g., rectifier 120) (Markhi, Fig. 1, ¶0018, ¶0023), a capacitor (112) (Markhi, Fig. 1, ¶0017-¶0020), and an inductor (110), wherein the capacitor (112) is used to sense the zero crossing of the sinusoidal voltage across the capacitor (112) that allows to avoid the switching noise found at the zero crossing of the current in the inductor (Markhi, Fig. 1, ¶0020).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the monolithic integrated circuit of Hebert by forming a power transfer system with capacitor sensing as taught by Markhi to have the monolithic integrated circuit, wherein the capacitor is configured to serve for zero detection of a varying voltage in order to provide improved power transfer system that allows to avoid the switching noise found at the zero crossing of the current in the inductor (Markhi, ¶0004, ¶0016, ¶0019-¶0020).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891